Title: From George Washington to Major General John Sullivan, 6 November 1779
From: Washington, George
To: Sullivan, John


        
          Dr Sir
          Head Quarters West-point 6th Novr 1779.
        
        I have received your favor of the 4th with its inclosure from Governor Livingston dated the 2d, relative to the enemy’s preparations on Staten Island.
        Should your subsequent information look like a serious intention of invading the State, it may be proper to move to Pompton, and hold yourself in readiness to act agreeable to circumstances. The large collections of forage have no doubt attracted their notice, and its destruction may be a principal object with the enemy.
        I shall give directions to General Wayne to move towards Acquakanac; who will unite his force upon your information should it become necessary. I am Dr Sir Your obt & hble servt
        
          Go: Washington
        
        
          P.S. Should you receive any intelligence which you may think proper to transmit, let your Express come by the Virginia

encampment and by Clements as I expect to ride down that way tomorrow. you will forward the inclosed.
        
      